^esPoSs
                                       OFFICIAL BUSINESS
                                       STATE OF TEXAS           ,t3    '^V 1IW*»M PITNEY BOWKS
                                       PENALTY FOR
                                                                02 1R             $'0C
                                       PRIVATE USE              0002003152     FEB02 201!
PO. BOX 12308, CAPITOL STATION
                                                                MAILED FROM ZIP CODE 7 8 70
   AUSTIN, TEXAS 78711
                                 RE: PD-1335-14
                                 MICHAEL JOSEPH FINN
                                 POLUNSKY UNIT - TDC# 1919109
                                 3872 FM 350 S.
                                 LIVINGSTON, TX 77351